The Court, being advised that the parties hereto desire that the decree to be entered herein shall provide for the appointment of a commissioner to mark upon the ground such parts of the boundary line between the State of Vermont and the State of New Hampshire, settled and determined by this Court, as shall be designated by the parties hereto,
It is now ordered that before entry of the decree herein, and within sixty days from the date hereof, each State shall give written notice to the other State of the points between which such State desires that such boundary line shall be definitively marked by monuments, with proper inscriptions, and within said time shall file proof *590of said notice with the Clerk of this Court.. If the two States so elect they may within such sixty days file with the Clerk of this Court, in lieu of such notices, a stipulation containing an agreed designation of the parts of the boundary to be so marked.